McBRIDE, C. J.
 We have carefully examined this testimony and while there is some evidence, in fact considerable evidence, especially by the plaintiff James Brennan, tending to show that one Malloy, the agent of the defendants, made the representations set forth in the complaint, we do not think the alleged frauds therein charged are supported by the preponderance of the testimony; the rule of law being that evidence to prove fraud, while it may be circumstantial, must be clear and satisfactory. Assuming that all of the witnesses were entitled to equal credit, and there is nothing to discredit any of them, except in the way of contradictory testimony which seems to preponderate rather in favor of the defendants, we cannot say that the plaintiffs have made out a case by that preponderance of testimony which the law requires.
In addition to this, there is strong testimony that the plaintiff James Brennan made examination of the registers and other books of the Harrison Hotel and had information as to the number of guests *381therein and the prices they paid for rooms; that he also examined the number of rooms and was not prevented from making a full examination, but made such investigation as he thought proper; and that he acted upon the information so acquired.
The fact seems to be that the plaintiffs purchased this lease just at the time the ship building was about to be terminated and the shipyards closed down, and when some of the lumber-mills also were reducing their forces on account of dullness of the lumber market; that a large percentage of the patronage of this hotel, which was situated near some of the shipyards and lumber-mills, had come from laborers employed therein; and that the patronage which the hotel had previously enjoyed, and which seems to have been sufficient to pay rentals and running expenses with perhaps a reasonable profit, had, because of the facts above stated, disappeared, thereby making the hotel an unprofitable venture.
While, as before remarked, it is evident that the plaintiffs have lost heavily by reason of their investment, we are inclined to believe from the preponderance of the testimony that they had full opportunity to ascertain the exact conditions, and that their inability to keep up the rentals, which in themselves are a large sum, and to make of the hotel a profitable business, was occasioned by their failure to take into consideration the circumstances connected with the closing of the shipyards and the reduction of the number of émployees in the mills, which mnst have interfered seriously with their revenues. Although we sympathize with the plaintiffs in their losing venture, we cannot say that they have made such a case of fraudulent representations on the part of defendants or- their agents- as would *382justify us iu setting aside the decree of the Circuit Court. The case was tried before an able, experienced judge who had all the witnesses before him and was better able to judge of their credibility than we who have only the results of their testimony in cold type. In such cases, especially where the testimony is contradictory as it is in this instance, and where there are witnesses on each side who appear to be of about equal credibility, we attach much importance to the findings of the circuit judge who tried the case. The decree will be affirmed. Affirmed.
Bean, Brown and McCourt, JJ., concur.